DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US 2018/0024570) in view of Gove et al. (US 2016/0127641).

Regarding independent claim 1:
Hutson discloses an assembly for controlling a UAV comprising:
a gimbal (111, 112, and/or 113);

a node controller (150) coupled to the gimbal and having computer readable memory (521) connected to a processor (520), the gimbal and node controller having mechanical, electrical, and communication interfaces between the gimbal, controller and UAV ([0042]-[0043]),
the memory having software drivers (necessary for operation with the provided equipment, and for interoperability/interchangeability of components; [0090]), the sensors and gimbals having electro-mechanical interfaces (for providing control signals; [0042]-[0043])
wherein the assembly is configured to be attached and removed from the vehicle ([0086]-[0087]; [0090]).
Hutson provides for interchangeability of components, but does not disclose the memory having an API for connecting one or more other sensors and one or more other gimbals.
Gove teaches a UAV system (e.g. Fig 2B) using API, which are used to provide a layer of functionality to allow programs to access suitable sensors, processors, and/or flight controls, with relatively low development and consumer material costs and rapid time-to-market ([0064]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Hutson to use an API as taught by Gove for the predictable advantage of controlling the system with a low development cost and quick time-to-market, thus reducing production time.
Further, if the applicant is of the opinion that the software drivers are not inherent to control the various (interchangeable) systems, the examiner takes Official Notice that software drivers are well-known in the art.


Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the controller configured to control the gimbal ([0042]).

Regarding claim 3:
The discussion above regarding claim 2 is relied upon.
Hutson discloses the controller configured to detach and control another gimbal (components are detachable for replacement/maintenance, and the controller controls gimbals, as noted above, thus the device is “configured”).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the controller configured to control the sensor ([0057]; [0066]; [0076]).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the sensor mounted directly on the gimbal (as seen in Fig 4).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
The claims further limits a feature that is outside the scope of the claim and not actively present, i.e. the vehicle, and as Huston discloses the assembly, the claim is met.
However, it is further noted that Huston specifies use on UAVs (e.g. Fig 7).

Regarding claims 7, 8, and 10:
The discussion above regarding claim 6 is relied upon.
Hutson disclose the controller configured to detach (as noted above. The further limitations of the claims only recite the capabilities of the controller. Hutson discloses a controller for controlling UAVs and sensors, and is thus configured for such uses.

Regarding claim 9:
The discussion above regarding claim 6 is relied upon.
Hutson discloses drivers (“flight control rules”) for differing UAVs ([0056]).

Regarding claims 11 and 12:
The discussion above regarding claim 6 is relied upon.
Hutson discloses an interface ([0042]-[0043]) and control of the UAV via software ([0062]; [0063]; [0090]), which is capable of receiving a flight plan ([0062] notes data “useful in navigation” may be received, which may include flight plans).


The discussion above regarding claim 1 is relied upon.
Hutson discloses the node controller connected directly to the gimbal (as seen in Fig 3A).

Regarding claim 14:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the controller and sensor mounted on the gimbal (as noted above) and wired electrical connections between the controller and sensor not passing through slip rings ([0042]-[0043] indicate wired connection relative to an alternative use of slip rings).

Regarding claim 15:
The discussion above regarding claim 1 is relied upon.
Hutson disclose Hutson discloses the gimbal mounted on the controller (due to relativity, the mounting of one component upon another is equivalent to the mounting of the other on the one) and the controller configured to mechanically connect to the vehicle (via attachment of the assembly).

Regarding claims 16 and 18:
The discussion above regarding claim 1 is relied upon.
Hutson discloses an interface via which the gimbal and controller are mechanically connected, and electrical connectors for electrically connecting the gimbal to the controller and to the vehicle ([0042]-[0043]).


The discussion above regarding claim 1 is relied upon.
Hutson discloses the sensor as a camera (541).

Regarding claim 19:
The discussion above regarding claim 1 is relied upon.
Hutson discloses a base (131) for suspending the controller and mechanically connecting to the vehicle (the outermost gimbal support arm would be connected to the vehicle, as seen in e.g. Figs 1 and 7A).

Regarding claim 21:
The discussion above regarding claim 1 is relied upon.
The claim further limits features which are not actively claimed, i.e. the “other” gimbals which may be used in place of the one provided. Accordingly, Hutson meets the limitations of the claims as providing the base system and capable of using other systems with such components.
However, it is noted that Hutson could be modified to use APIs for the other gimbals in the same manner as provided above.

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. 
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “plug and play”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619